Citation Nr: 1119257	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  05-37 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for left knee disability, rated as noncompensably disabling prior to December 16, 2005, and as 30 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983, from August 1986 to May 1995, and from July 1997 to April 2004.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Philadelphia, Pennsylvania Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In October 2004 rating decision, the RO continued a 0 percent, noncompensable disability rating for left knee disability.  In a March 2006 rating decision, the RO increased the left knee rating to 30 percent, effective December 16, 2005.

This case was previously before the Board in July 2008, in which the instant claim and claims for service connection for HIV and a low back condition were remanded for additional development.  In a November 2010 decision, the Appeals Management Center (AMC) granted service connection for HIV and a low back condition.  Accordingly, the only issue remaining on appeal is the one listed on the cover page. 


FINDINGS OF FACT

1.  For the period of the claim prior to December 16, 2005, chronic left knee strain status post ACL surgery was manifested by chronic knee pain with some limitation of motion, but no instability or subluxation.

2.  From December 16, 2005, chronic left knee strain status post ACL surgery has been manifested by chronic knee pain with limitation of extension to 20 degrees, but with flexion greater than 45 degrees and no instability or subluxation.



CONCLUSIONS OF LAW

1.  Prior to December 16, 2005, chronic left knee strain status post ACL surgery more nearly approximates the criteria for a 10 percent disability rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.71a, Diagnostic Codes 5259, 5260, 5261 (2010).

2.  From December 16, 2005, forward, chronic left knee strain status post ACL surgery has not met the criteria for a disability rating higher than 30 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, VA provided VCAA notice in letters issued in April 2004 and August 2008.  In those letters, VA advised the Veteran regarding what information and evidence is needed to substantiate a claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  The August 2008 letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  That letter also advised the Veteran of how effective dates are assigned.  The case was last adjudicated in November 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The record includes service treatment records, post-service treatment records, and VA examination reports.

Although the elements of VCAA notice were not all provided before the initial adjudication of the appealed left knee ratings, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran actively participated in the claims process by submitting evidence and argument and reporting for examinations.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Ratings for Left Knee Disability

The Veteran has a history of left knee injury, and in 1996 he underwent left knee surgery to address a deficient anterior cruciate ligament (ACL).  The Veteran also reports a history of a meniscus tear in the left knee.  In an April 2001 rating decision the RO granted service connection for left knee disability, described as status post left knee surgery, and chronic left knee strain.  The RO assigned a 0 percent, noncompensable rating for the left knee disability.  In April 2004, the Veteran requested an increased rating for left knee disability.  In October 2004, the RO denied a rating increase.  The Veteran appealed that denial.  In March 2006, the RO 
increased the left knee rating to 30 percent, effective December 16, 2005.  The Veteran continued his appeal.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. § 4.45 (2010).

Under Diagnostic Code 5257, recurrent subluxation or lateral instability of the knee is rated as 30 percent disabling if severe, 20 percent if moderate, and 10 percent if slight.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5258, a 20 percent rating is assigned for a knee with dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  Id.  Under Diagnostic Code 5259, a 10 percent rating is assigned for a knee that is symptomatic after the removal of semilunar cartilage.  Id. 

Limitation of flexion of the leg is rated as follows:

Flexion limited to 15 degrees  ................................. 30 percent
Flexion limited to 30 degrees  ................................. 20 percent
Flexion limited to 45 degrees  ................................. 10 percent
Flexion limited to 60 degrees  ................................... 0 percent

38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg is rated as follows:

Extension limited to 45 degrees  ............................. 50 percent
Extension limited to 30 degrees  ............................. 40 percent
Extension limited to 20 degrees  ............................. 30 percent
Extension limited to 15 degrees  ............................. 20 percent
Extension limited to 10 degrees  ............................. 10 percent
Extension limited to 5 degrees  ................................. 0 percent

38 C.F.R. § 4.71a, Diagnostic Code 5261.

In an April 2004 statement, the Veteran reported history of an ACL tear in 1996 and a meniscus tear in 2003.

On VA examination in June 2004, the Veteran reported left knee pain of varying severity.  He stated that his left knee pain made it difficult for him to push, turn, or twist.  The examiner observed that the Veteran wore a brace on his left knee, and that he walked with a limp.  The Veteran did not use a cane.  The range of motion of the knee was from 0 to 110 degrees.  The drawer sign and the grind sign were each negative.  The examiner's impression was ACL injury, with mild reduction in endurance.

In VA outpatient treatment in September through November 2004, the Veteran reported increasing pain and weakness in his left knee.  Left knee x-rays taken in October 2004 showed metallic screws and clips from a previous surgery for repairing the cruciate ligament.  The x-rays showed no other definite abnormality in the bones or joint.  In a December 2004 orthopedic consultation, the Veteran reported that his left knee pain was worse at end of the day, with increased activity, and with rising from a sitting position.  The clinician observed no erythema, effusion, patella laxity, or crepitus.  Lachman's, McMurray's, and anterior drawer tests were each negative.  There was no evidence of tenderness.  Radiology showed surgical hardware intact, with no evidence of degenerative joint disease.  The clinician's impression was anterior knee pain.  The clinician recommended medications and the use of a neoprene sleeve around the knee.

Notes from VA outpatient treatment in June 2005 reflect that the left knee had a full range of motion, but was painful with motion.  In a June 2005 orthopedic consultation, the range of motion of the left knee was from 0 to 95 degrees.  The clinician noted evidence of tenderness and of severe pain with a patellofemoral grind.  The clinician's impression was chondromalacia patella.  In September 2005, the Veteran began physical therapy of his left knee.  A physical therapist found a range of motion from -4 to 113 degrees.  The therapist found evidence of mild to moderate pain in the knee.

The Veteran had a VA examination on December 16, 2005.  The Veteran reported that his left knee hurt all of the time, and that he could walk only a block or so before he had to stop and allow the pain to decrease.  The examining physician observed that the Veteran walked with a pronounced limp, without any assistive device.  The knee had minimal swelling.  There were surgical scars anteriorly.  Motion of the knee was limited to 30 degrees of flexion and 60 degrees of extension.  The Veteran could perform very slow repetitive motion.  On such motion, the ranges of motion were not additionally limited by pain, fatigue, weakness, or lack of endurance.  The knee demonstrated no laxity.  Later in December 2005, an RO official indicated that the physician who performed the December 2005 examination had clarified that, going toward 0 degrees, the Veteran could only extend his left knee to 60 degrees without pain.  An RO official indicated that the examination measurements were not performed in accordance with VA examination guidelines, and requested new measurements of the ranges of motion.  In March 2006, a different VA physician measured the motion of the Veteran's left knee, and found extension of 20 degrees and flexion of 70 degrees.  With repetitive use, there was no additional loss of range of motion due to pain, fatigue, weakness, or incoordination.  The drawer sign and McMurray's sign were each negative.  There was no laxity of the joint.  The Veteran was wearing a brace over the left knee.

In VA treatment later in 2006, the Veteran reported pain in multiple joint and muscle areas.  After some workup, he was diagnosed with fibromyalgia.  In June 2006, a clinician noted a slight flexion contracture of the Veteran's left knee.  The clinician described the Veteran's gait as limping gingerly.  In physical therapy in May 2007, the Veteran reported that all of his joints hurt, and that his left knee hurt worst.  He wore a sleeve and a hinged brace on that knee.  He was on medication for pain, and he described the left knee pain as 7/10.  The range of motion of the left knee was from 15 to 60 degrees, and motion was severely limited by pain.  There was no evidence of instability.  Strength was decreased, at 4/5.  Notes of VA treatment in March 2008 reflect that the Veteran used a cane with walking.

The Veteran had another VA examination of his left knee in September 2010.  He reported that the condition of that knee had worsened since 2004.  He stated that the knee had constant, severe pain, as well as stiffness and weakness.  He stated that his left knee disability caused him difficulty standing more than five minutes, walking more than ten minutes, using stairs, and squatting.  He related that he worked in information technology.  The examiner reported having reviewed the Veteran's claims file.  The examiner observed that the Veteran used a left knee brace and a cane, and that he had a moderately antalgic gait.  The examiner noted that the Veteran was on pain medication.  On examination, the range of motion of the left knee was from 0 to 60 degrees, with evidence of moderate pain from 50 to 60 degrees.  After three repetitions of motion, the knee was not additionally limited by pain, fatigue, weakness, or lack of endurance.  There was no instability of the knee.  The drawer sign and McMurray's sign were each negative.  The knee had moderate tenderness.  There was no evidence of swelling, locking, effusion, dislocation, or subluxation.  Left knee x-rays showed no arthritis.  The examiner's diagnosis was left knee strain status post left knee surgery, with range of motion abnormality.

The Veteran's left knee disability has been described as chronic strain residual to ACL repair surgery in 1996.  Over the period for which the Veteran is appealing the left knee rating, there is credible evidence that the surgery residuals and chronic strain have produced pain and some limitation of motion.  Resolving all doubt in the Veteran's favor, the Board concludes that the objective findings and subjective complaints support a 10 percent rating when evaluated analogously to symptomatic removal of semilunar cartilage under Diagnostic Code 5259 for the period prior to the December 16, 2005.  For that period, the limitation of extension and flexion were not to a degree compensable under Diagnostic Codes 5260 or 5261, nor was there any evidence of instability, subluxation, or dislocation of cartilage shown during that time.  Thus, higher ratings under Diagnostic Codes 5257, 5259, 5260, 5261 are not warranted during that period.

During the December 16, 2005 and the March 2006 VA examinations, the Veteran's left knee was reported as having limitation of motion.  The RO assigned a 30 percent rating effective from the date of that examination under Diagnostic Code 5261.  The 30 percent rating is consistent with limitation of extension to 20 degrees, as was found in the March 2006 reexamination.  The RO did not assign a rating based on the degrees of limitation of motion recorded in the December 2005 examination.  The Board affords weight to the RO official's finding that the December 2005 motion measurements were not performed in accordance with VA examination guidelines.  The Board notes that the values for flexion and extension provided on that examination are internally inconsistent as flexion limited to 30 degrees is inconsistent with extension limited to 60 degrees.  In essence, to have extension limited to 60 degrees, one would have to be able to flex the knee more than 30 degrees.  Comparing the range of motion measurements of the December 2005 examination and those of the March 2006 examination with other range of motion findings in the record, the March 2006 findings are more consistent to earlier and later range of motion measurements than are the December 2005 findings.  The greater relative consistency of the March 2006 findings with earlier and later findings makes the March 2006 findings more credible and probative than the December 2005 findings.  Overall, the March 2006 findings are sufficiently more credible than the December 2005 findings that it is appropriate to rate the disability from December 16, 2005, forward at 30 percent, based on the limitation of extension recorded during the March 2006 examination.

On subsequent treatment and examination, extension of the left knee has not been limited to more than 20 degrees, and flexion of the knee has not been limited to 45 degrees or less.  Thus, a rating higher than 30 degrees is not warranted based on limitation of motion.

Moreover, during this period, treatment and examination records do not show recurrent subluxation or lateral instability of the left knee, so there is not a basis for a rating under Diagnostic Code 5257.

A precedent opinion of the VA's General Counsel has held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 9-2004, 69 FR 59988 (2004).  However, at no point during the course of the claim has the probative evidence indicated limitation of flexion to a compensable degree.  Thus, separate ratings under Diagnostic Codes 5260 and 5261 are not warranted.

In summary, the Veteran's symptomatic knee complaints support a 10 percent rating prior to December 16, 2005; however, the preponderance of the evidence is against a higher rating prior to that date or an evaluation in excess of 30 percent thereafter. 

The Board has considered whether the Veteran's left knee disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

For the period of the claim prior to December 16, 2005, a 10 percent disability rating for chronic left knee strain status post ACL surgery is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

From December 16, 2005, forward, a disability rating higher than 30 percent for chronic left knee strain status post ACL surgery is denied.




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


